Bartlett, J.
I think this judgment should be affirmed unless we are prepared to reverse the previous decision of the general term in this case. 42 Hun, 496. The legality of the contract in question was distinctly upheld by the court on an appeal from an order dismissing the complaint, and I am unable to find anything in the facts which have now been proved upon the trial which ought to change the conclusion reached in that respect, if it was correct. As it is not plain to my mind that the previous decision was erroneous, I am in favor of adhering to it, and therefore vote to affirm the judgment.
Van Brunt, P. J., concurs in the result.